Citation Nr: 0427029	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  96-52 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased disability rating for chronic 
pyoderma with cervical adenopathy, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Washington, D.C. 
that confirmed a 10 percent evaluation for service-connected 
chronic pyoderma of the scalp with cervical adenopathy.  An 
October 1999 rating action awarded an increased evaluation of 
30 percent, effective from November 14, 1995.  A subsequent 
rating action dated in June 2002 characterized this disorder 
as pyoderma with cervical adenopathy.  

In September 2003, the Board remanded the veteran's increased 
rating claim to the RO for consideration of additional 
evidence obtained since the last supplemental statement of 
the case (SSOC) had been issued in June 2002.  In particular, 
the RO was asked to consider such additional information in 
light of the Veterans Claims Assistance Act of 2000 (VCAA).  
In February 2004, the RO furnished to the veteran and his 
representative an SSOC.  Thereafter, in June 2004, the RO 
returned the veteran's case to the Board for further 
appellate review.  


REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  


First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claim for a disability 
rating greater than 30 percent for his service-connected 
chronic pyoderma with cervical adenopathy.  In a February 
2002 letter, the RO notified the veteran of the passage of 
the VCAA.  The RO also explained to the veteran that, in the 
letter, the agency would inform him of the evidence necessary 
to support his increased rating claim, including the type of 
information that the RO would attempt to obtain as well as 
the data that was necessary from him.  Significantly, 
however, the remainder of the letter discussed the type of 
evidence necessary for a generic claim for service 
connection.  

Consequently, in the September 2003 remand, the Board asked 
the RO to review the veteran's claims folder and to ensure 
that all notification and development action required by the 
VCAA was fully complied with and satisfied concerning his 
increased rating claim.  The Board specifically requested 
that the RO notify the veteran of the applicable provisions 
of the VCAA, the type of evidence necessary to support his 
increased rating claim, the type of information that VA will 
develop, and the type of data that he must furnish himself.  
Following this remand, the RO, in February 2004, issued an 
SSOC which included the provisions of the VCAA.  
Significantly, however, the RO did not notify the veteran of 
the type of evidence necessary to support his increased 
rating claim, including the type of information that VA would 
procure and the type of data that he must furnish himself.  
Another remand of the veteran's increased rating claim is, 
therefore, necessary to accord the RO an opportunity to 
provide the veteran with the VCAA notification concerning 
this issue.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the veteran's claim 
for a disability rating greater than 
30 percent for his service-connected 
chronic pyoderma with cervical 
adenopathy, the RO should review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA as well as the type of evidence 
necessary for this issue, including which 
evidence the agency would obtain and 
which evidence he should submit.  

2.  The RO should procure copies of all 
records of dermatological treatment that 
the veteran has received at the VAMC in 
Washington, D.C. since June 2003.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

3.  The RO should then readjudicate the 
issue of entitlement to a disability 
rating greater than 30 percent for the 
service-connected chronic pyoderma with 
cervical adenopathy.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



